Title: James Madison and Dolley P. Madison: Indenture for Sale of land by Dolley Payne Madison and James Madison to James Newman, 12 February 1830
From: Madison, James,Madison, Dolley Payne Todd
To: Newman, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                [February 12, 1830]
                            
                        
                        This Indenture made this twelfth day of February A. D. 1830, between James Madison of the county of Orange
                            and Dolley P. his wife of the one part, and James Newman of said county of the other part, Witnesseth, that the said James
                            Madison and Dolley P. his wife, for and in consideration of the sum of twelve hundred and sixty six dollars to him the
                            said James Madison by the said James Newman in hand paid, the receipt whereof is hereby acknowledged, have granted,
                            bargained and sold, and by these presents do bargain, grant, sell and convey unto the said James Newman, his heirs and assigns
                            a certain tract or parcel of land, containing by survey one hundred and five and an half acres lying and being in the
                            county of Orange, being a part of the tract known by the name of [E]ve[rm]ondsons and bounded as follows viz: Beginning at a
                            walnut tree in said Newman’s line, running thence north [18¾ ] degrees east 77 poles to a poplar stump and chestnut
                            tree, corner to Garrett Scott, thence north 117 degrees east 243 poles to astake in the centre of the road, in said
                            Scotts line, thence north 118 1/2 degrees west 68 poles to a hickory and [a] spanish oak, thence south 38 1/2 degrees west
                            78 poles to and oak and hickory, thence south 80 degrees west 29 poles to three old field pines links, north of a small
                            chestnut, thence south 48 3/4 degrees west 143 poles to the beginning. To have and to hold, the said tract or parcel of
                            land with the appurtenances thereto belonging, to him the said James Newman; his heirs and assigns, to the only proper use
                            and behoof of the said James Newman his heirs and assigns forever and the said James Madison and Dolley P. his wife for
                            themselves, their heirs & do hereby covenant and agree to and with the said James Newman his heirs and assigns,
                            that the said James Madison and Dolley P. his wife and their heirs, the said tract or parcel of land with its
                            appurtenances unto him the said James Newman his heirs and assigns, against him, the said James Madison and Dolley P. his
                            wife and their heirs and against all persons whomsoever shall, and will, and by these presents, do forever warrant and
                            defend. In witness whereof the said James Madison and Dolley P. his wife have hereunto set their hands and seals the day
                            and year above written.
                        
                            
                                James Madison (seal)
                        
                                            
                            
                            D. P. Madison (seal)
                        Orange County to wit.We Conway C. Macon and A. Madison justices of the peace in the county aforesaid, in the state of Virginia
                            do hereby certify that James Madison aparty to a certain deed bearing date onthe 12th day of February 1830, and hereto
                            annexed, personally appeared before us, in our county aforesaid, and acknowledged the same to be his act and deed and
                            desired us to certify the said acknowledgment to the clerk of the county court of Orange in order that the said deed may
                            be recorded. Given under our hands and seals this 12 day of Feby. 1830.
                                                
                            
                            C. C. Macon (seal)
                                                
                            A. Madison (seal)
                            
                        Orange County to wit,
                        We C C. Macon and A. Madison justices of the peace in the county aforesaid, and state of Virginia do hereby
                            certify that Dolley P. Madison the wife of James Madison parties to the within deed bearing date the 12th. day of February
                            1830, personally appeared before us in our county aforesaid, and being examined by us privily and apart from her husband
                            and having the deed fully explained to her, she, the said Dolley P. Madison acknowledged the same to be her act and deed,
                            and declared that she had willingly, signed and sealed the same and that she wished not to retract it. Given under our
                            hands and seals this 12 day of Feby. 1830.
                                                
                            C. C. Macon (seal)
                            
                                                
                            
                            A. Madison (seal)
                        At amonthly court held for the county of Orange at the court house, on monday the twenty second of February 1830– This
                            Indenture [was] presented into court, and the same having been duly acknowledged by James Madison and Dolley P. his wife
                            parties thereto, before C. C. Macon and A. madison justices of the peace in the county of aforesaid as appears by their
                            certificates hereon written– The said Indenture and certificates are ordered to be recorded.
                                                
                            
                            Teste
                                                
                            
                            Reynolds Chapman Clk.
                        [written in the margin of the first page:] Origl Deed sent to Grantee